Citation Nr: 0714567	
Decision Date: 05/16/07    Archive Date: 06/01/07

DOCKET NO.  05-05 203	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island



THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss.



REPRESENTATION

The veteran represented by:  Disabled American Veterans



ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from March 
1969 to September 1977.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an August 2004 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Providence, Rhode 
Island, which granted the veteran's claim for service 
connection for bilateral hearing loss and assigned an initial 
0 percent (i.e. noncompensable) rating.  He appealed for a 
higher initial rating.  See Fenderson v. West, 12 Vet. App. 
119, 125-26 (1999) (when a veteran appeals his initial 
rating, VA must consider whether he is entitled to a 
"staged" rating to compensate him for times since the 
effective date of his award when his disability may have been 
more severe than at others).  


FINDINGS OF FACT

1.  The results of a March 2003 private audiological 
evaluation indicate the veteran had level IV hearing acuity 
in his left ear and level I in his right ear.

2.  The results of a July 2004 VA audiological evaluation 
indicate the veteran had level I hearing acuity in both ears.  

3.  The results of a March 2006 private audiological 
evaluation indicate the veteran has level II hearing acuity 
in his left ear and level I in his right ear.


CONCLUSION OF LAW

The criteria are not met for an initial compensable rating 
for bilateral hearing loss.  38 U.S.C.A. § 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 3.385, 4.1, 4.3, 4.10, 4.85, 4.86, 
4.87, Diagnostic Code (DC) 6100 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.  

Pursuant to the VCAA, upon receipt of complete or 
substantially complete application for benefits, and prior to 
an initial unfavorable decision, VA must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. 
Principi, 18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

Further, in Dingess v. Nicholson, the U.S. Court of Appeals 
for Veterans Claims (Court) held that the VCAA applies 
"generally to all five elements of a claim for service 
connection."  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 
487 (2006); aff'd sub nom. Hartman v. Nicholson, No. 2006-
7303 (Fed Cir. Apr. 5, 2007); see also D'Amico v. West, 209 
F.3d 1322, 1327 (Fed. Cir. 2000) (noting that the 
five elements of a claim consist of (1) veteran status; (2) 
existence of a disability; (3) service connection of the 
disability; (4) degree of disability; and (5) effective date 
of the disability).  With regard to the notice of the initial 
disability rating element, which is at issue here, Dingess 
held that VA must, at a minimum, notify him that should 
service connection be awarded, a schedular or extraschedular 
disability rating would be determined by applying the 
relevant diagnostic codes in the rating schedule, and provide 
him with examples of the type of medical evidence and lay 
evidence he could submit (or ask VA to obtain) relevant to 
establishing a disability rating.  Id. at 488.

In the case at hand, the veteran submitted a claim for 
service connection or hearing loss in January 2004 (see VA 
Form 119).  In response, the RO sent him a VCAA letter in May 
2004.  The letter provided him with notice of the evidence 
necessary to support the claim for service connection that 
was not on record at the time the letter was issued, the 
evidence VA would assist him in obtaining, and the evidence 
it was expected that he would provide.  
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); 
Charles v. Principi, 16 Vet. App. 370 (2002).  The letter 
also specifically requested that he submit any evidence in 
his possession pertaining to the claim.  

The May 2004 VCAA letter was issued prior to the Court's 
decision in Dingess and therefore did not provide adequate 
notice concerning the initial disability rating element of 
his claim for service connection.  Having found a notice 
deficiency, the Board must take due account of the rule of 
prejudicial error.  See 38 U.S.C.A. 
§ 7261; Dunlap v. Nicholson, No. 03-0320, slip op. at 7 (Mar. 
22, 2007).   

In Dunlap, the Court indicated that a procedural or 
substantive error is prejudicial when the error affects a 
substantial right that a statutory or regulatory provision 
was designed to protect.  Such an error affects the essential 
fairness of the adjudication.    Therefore, in order for the 
Court to be persuaded that no prejudice resulted from a 
notice error, the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair.  
In other words, the Court must be persuaded that the error 
did not render the claimant without a meaningful opportunity 
to participate effectively in the processing of his or her 
claim.  Dunlap, slip op. at 7-8. 

With respect to notice errors, the burden is generally on the 
claimant to assert with specificity how she or he was 
prejudiced by any notification error.  For notice errors 
involving the first element - notification as to the 
evidence or information necessary to substantiate a claim - 
such errors are presumptively prejudicial and the burden is 
on the Secretary of VA to demonstrate there was no error or 
that the appellant was not prejudiced by any failure to give 
notice as to this element.  However, in those situations 
where a first element notice error occurs and the claim is 
subsequently substantiated, i.e., service connection is 
awarded, and an initial rating and effective date are 
assigned, the Court holds that it will not presume prejudice.  
In these types of situations, the burden will be on the 
appellant to demonstrate how the notification error affected 
the essential fairness of the adjudication.  Only then will 
the Secretary of VA have the burden of demonstrating 
no prejudice.  Id. at 8-9.

Although the May 2004 VCAA notice did not provide the 
requisite notice regarding the initial disability element of 
the veteran's claim for service connection, the January 2005 
statement of the case (SOC) provided him with notice of the 
relevant diagnostic codes relating to hearing impairment and 
the regulations pertaining to extraschedular consideration.  
The SOC explained how the rating was calculated using the 
results of his most recent VA hearing test and applying then 
to the relevant criteria.  Bear in mind, disability ratings 
for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Lendenmann v. Principi, 3 Vet App. 345, 349 
(1992).  This is a purely ministerial - meaning an entirely 
nondiscretionary, function.  

In response to the January 2005 SOC, the veteran submitted 
the report of a March 2006 private audiological examination 
showing that his puretone thresholds had increased in 
severity since the most recent July 2004 VA examination.  He 
waived initial consideration of this evidence by the RO and 
asked that it be forwarded immediately to the Board.   
See 38 C.F.R. §§ 20.800, 20.1304(c).  Thus, all things 
considered, the Board finds the he was afforded a meaningful 
opportunity to effectively participate in the adjudication of 
his claim for a compensable initial rating for bilateral 
hearing loss and that he was not prejudiced by the deficiency 
in the May 2004 VCAA letter.  See Overton v. Nicholson, 20 
Vet. App. 427, 442-443 (2006).

As mentioned, the Court also has held that content-complying 
VCAA notice, to the extent possible, must be provided prior 
to an initial unfavorable decision by the RO.  Pelegrini II, 
18 Vet. App. at 120l; see also Mayfield v. Nicholson, 19 Vet. 
App. 103, 128 (2005), reversed and remanded, 444 F.3d 1328 
(Fed. Cir. 2006), affirmed, 20 Vet. App. 537 (2006).  In this 
particular case, the May 2004 VCAA notice letter was provided 
before the August 2004 initial decision, but the notice was 
deficient concerning the initial disability element of his 
claim.  As discussed above, despite this deficiency, the 
Board finds he was afforded a meaningful opportunity to 
participate effectively in the processing of his claim by VA.  
See Pelegrini II, 18 Vet. App. at 122-24, see also Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006).

In developing his claim, the RO obtained the veteran's 
service medical records (SMRs), and his VA outpatient 
treatment (VAOPT) records.  Private medical records were 
submitted from the Hearing Center and Dr. Rosenblatt.  In 
addition, a VA examination was scheduled in July 2004.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  And 
although offered, he declined his opportunity for a hearing 
to provide oral testimony in support of his claim.  38 C.F.R. 
§ 20.700(a).

In sum, the record reflects that the facts pertinent to the 
claim have been developed to the extent possible and that no 
further development is required to comply with the provisions 
of the VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed, and it is "difficult 
to discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F. 3d. 
1369 (Fed. Cir. 2004).  Accordingly, the Board will address 
the merits of the claim.


Governing Statutes and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings that is based as far as practical on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Not all cases will show all of the 
findings for a specific rating, especially in the more fully 
described grades of disabilities, but the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. §§ 4.7, 4.21.  
All reasonable doubt is resolved in the veteran's favor.  
38 C.F.R. § 4.3.  In assessing the degree of disability of a 
service-connected condition, the disorder and reports of 
rating examinations are to be viewed in relation to the whole 
history.  38 C.F.R. §§ 4.1, 4.2.  See, too, Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Consideration of factors 
that are wholly outside the rating criteria provided by 
regulation is error.  Massey v. Brown, 7 Vet. App. 204, 208 
(1994) (citing Pernorio v. Derwinski, 2 Vet. App. 625, 628 
(1992)).  

As alluded to previously, when a veteran timely appeals the 
rating initially assigned for his disability, just after 
establishing his entitlement to service connection for it, VA 
must consider his claim in this context.  And this includes 
determining whether he is entitled to a "staged" rating to 
compensate him for times since the effective date of his 
award when his disability may have been more severe 
than at other times during the course of his appeal.  See 
Fenderson, 12 Vet. App. at 125-26.

The severity of a hearing loss disability is determined by 
applying the criteria set forth at 38 C.F.R. § 4.85.  Under 
these criteria, evaluations of hearing loss range from 0 
percent (i.e., noncompensable) to 100 percent based on 
organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests together 
with the average hearing threshold level as measured by 
puretone audiometry tests in the frequencies 1,000, 2,000, 
3,000 and 4,000 Hertz.  38 C.F.R. § 4.85(a) and (d).

To evaluate the degree of disability from defective hearing, 
the rating schedule establishes eleven auditory acuity levels 
from level I for essentially normal hearing through level XI 
for profound deafness.  See 38 C.F.R. §§ 4.85-4.87, DC 6100, 
Table VI; 38 C.F.R. § 4.85(b) and (e) (2004).  See also 
Lendenmann, 3 Vet App. at 349.  

An extraschedular evaluation will be assigned if the case 
presents an unusual or exceptional disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization such as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  See also Dela Cruz 
v. Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA 
simply restated what existed in section 5107 regarding the 
benefit-of-the-doubt doctrine").  


Legal Analysis

The report of a March 2003 audiological evaluation from the 
Hearing Center reveals the veteran's puretone thresholds, in 
decibels, were as follows:


1000
2000
3000
4000
Left
25
50
60
75
Right
25
20
15
55

Speech audiometry revealed speech recognition ability was 80 
percent in the left ear and 96 percent in the right ear.  In 
applying the results of this audiological examination to 
38 C.F.R. § 4.85, Table VI , the veteran has level IV hearing 
acuity in his left ear and level I in his right ear.  This in 
turn correlates to a noncompensable or 0 percent disability 
rating under DC 6100.  38 C.F.R. § 4.85, Table VII.

The report of a July 2004 VA audiological evaluation reveals 
the veteran's puretone thresholds, in decibels, were as 
follows:


1000
2000
3000
4000
Left
25
50
60
75
Right
20
20
20
45

Speech audiometry revealed speech recognition ability was 100 
percent in both ears.  In applying the results of this 
audiological examination to 38 C.F.R. § 4.85, Table VI , the 
veteran has level I hearing acuity in both ears.  This in 
turn correlates to a noncompensable or 0 percent disability 
rating under DC 6100.  38 C.F.R. 
§ 4.85, Table VII.

The report of a March 2006 audiological evaluation from the 
Hearing Center reveals the veteran's puretone thresholds, in 
decibels, were as follows:


1000
2000
3000
4000
Left
35
60
65
80
Right
40
35
35
60

Speech audiometry revealed speech recognition ability was 100 
percent in both ears.  In applying the results of this 
audiological examination to 38 C.F.R. § 4.85, Table VI , the 
veteran has level II hearing acuity in his left ear and level 
I in his right ear.  This in turn correlates to a 
noncompensable or 0 percent disability rating under DC 6100.  
38 C.F.R. § 4.85, Table VII.

38 C.F.R. § 4.86 provides an alternative means of rating the 
veteran's bilateral hearing loss if there is evidence of 
exceptional patterns of hearing impairment.  Here, though, 
there is not because he does not have a 55 or greater decibel 
loss at 1,000, 2,000, 3,000 and 4,000 Hertz.  See 38 C.F.R. 
§ 4.86(a).  He also does not have a puretone threshold of 30 
decibels or less at 1,000 Hertz, and 70 decibels or more at 
2,000 Hertz.  See 38 C.F.R. § 4.86(b).  None of the 
audiological evaluations show he has sufficient hearing loss 
to warrant a compensable rating even with this special 
consideration.

It is noted the veteran also submitted a report of a November 
2004 audiological evaluation from Dr. Rosenblatt.  This test, 
however, did not conform with the standards used by VA to 
assess hearing impairment.  See 38 C.F.R. § 4.85.  
Specifically, puretone threshold results were not given for 
the 3000 hertz level for the right ear and it is unclear 
whether the Maryland CNC speech discrimination test was used.  
So the results from this test can not be used to evaluate the 
severity of his hearing impairment for VA purposes.

The Board is mindful of the veteran's concerns that he has 
difficulty hearing soft voices and the television.  But as 
mentioned, disability ratings for hearing impairment are 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered.  
See Lendenmann, 3 Vet. App. at 349.  This is a purely 
ministerial - meaning an entirely nondiscretionary, 
function.  

Moreover, the veteran has not shown that his service-
connected bilateral hearing loss has caused him marked 
interference with employment, meaning above and beyond that 
contemplated by his current schedular ratings.  Generally, 
the degrees of disability specified are considered adequate 
to compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  See 38 C.F.R. § 4.1.  The 
veteran also has not shown that his hearing loss has 
necessitated frequent periods of hospitalization or otherwise 
rendered impracticable the application of the regular 
scheduler standards.  His treatment and evaluation has been 
on an outpatient (as opposed to inpatient) basis.  
Consequently, the Board does not have to remand this case to 
the RO for further consideration of this issue.  See Bagwell 
v. Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).

For these reasons and bases, the claim for a higher initial 
rating for bilateral hearing loss must be denied because the 
preponderance of the evidence is unfavorable - meaning there 
is no reasonable doubt to resolve in the veteran's favor.  
See 38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).


ORDER

The claim for an initial compensable rating for bilateral 
hearing loss is denied.


____________________________________________
Cheryl L. Mason
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


